DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The applicant has submitted on 04/13/2021, 06/23/2021, 08/17/2021 and 01/27/2022 an Information Disclosure Statements citing approximately 480 documents. Such a citation is clearly an undue burden upon the Office. Given the extreme volume of references cited and a lack of any statement regarding the relevance or whether references are merely cumulative, the references cited have not been considered, see MPEP 2004.13 and 68 F. Supp. 2d 508 (19), both cited bellow.
MPEP 2004.13 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents, which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
68 F. Supp. 2d 508 (19) 
Molins PLC, 48 F.3d 1172 (reversing district court and finding that no intent was proven where patentee disclosed references in reexamination proceedings and Examiner reviewed references); Litton Systems, Inc. v. Honeywell, Inc., 1995 WL 366468 (C.D.Cal.1995) (no inequitable conduct proven based upon burying of references). Requiring a strong showing of intent before making a finding of inequitable conduct based upon a burying argument is consistent with the teaching that a patent lawyer “should be encourage to err on the side of inclusion, thereby providing as much prior art with an application as possible.” Litton Systems, 1995 WL 366468, *38 (C.D.Cal.1995). 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,962,867 B2. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,581,883 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 reads on patented claim 1 as follow: a system for projecting one or more images onto one or more surfaces (column 32, lines 38-39), comprising: one or more light sources (column 32, line 40); one or more sensors (column 32, line 41); a memory that stores at least instructions (column 32, line 42); and one or more processor devices that execute the instructions that perform actions (column 32, lines 43-44), comprising: employing the one or more light sources to project the one or more images onto the one or more surfaces (column 32, lines 45-46); employing the one or more sensors to determine a vantage point of an area of focus for a user viewing one or more perspectives of the one or more .
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,331,021 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 reads on patented claim 1 as follow: a system for projecting one or more images onto one or more surfaces (column 32, lines 44-45), comprising: one or more light sources (column 32, line 46); one or more sensors (column 32, line 47); a memory that stores at least instructions (column 32, lines 48); and one or more processor devices that execute the instructions that perform actions (column 32, lines 49-50), comprising: employing the one or more light sources to project the one or more images onto the one or more surfaces (column 32, lines 51-52); employing the one or more sensors to determine a vantage point of an area of focus for a user viewing one or more perspectives of the one or more images projected onto the one or more surfaces (column 32, lines 53-55); updating a viewing angle of the one or more perspectives of the one or more images based on the determined vantage point of the area of focus for the user .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yee (US Pub. No. 2007/0046625 A1) shows an interactive display system configured for detecting an object or user input provided with an object. The system includes a display surface on which graphic images are displayed, one or more scanning light sources configured for scanning the interactive display surface, and a light detector configured for detecting light reflected from an object that is adjacent to or in contact with the interactive display surface. A computing system storing machine instructions is in communication with the scanning light source and the light detector. When executed, the machine instructions cause the computing system to illuminate the interactive display surface with the scanning light source, to detect light with the light detector that is reflected from an object after illumination with the light source, and to generate an output signal based on the detected light that has been reflected from an object on or adjacent to the interactive display surface.
Kojima (US Pub. No. 2005/0035943 A1) teaches a projection type image display apparatus comprising projection means for projecting an image on an image-displaying 
Shimada et al. (US Pub. No. 2003/0010888 A1) discloses an image projector of the present invention which is capable of automatically adjusting a size of an image area and a focal distance has light sources with a device for modulating light for forming an image, a measuring light source for supplying measuring light, a mixing optical system for mixing the light for forming an image and the measuring light on one optical axis, a projection device for scanning the light mixed by the mixing optical system and projecting the mixed light onto a screen, a photodetector for detecting the measuring light reflected by the screen, and correction devices for correcting an image by controlling the projected light on the basis of a result of detection by the photodetector.
Zhu et al. (US Pub. No. 2009/0147239 A1) shows an apparatus for tracking an object or measuring the range of an object comprises a beam generator for generating first and second beams of energy and projecting the first and second beams towards a target surface whose distance from the apparatus is to be measured, a receiver for receiving energy from the first and second beams reflected from the target surface and for projecting beam energy reflected from the first beam onto a detector for detecting the position of the first beam energy. The position is dependent on the angle between the incident first beam and reflected first beam energy at the target surface, and thereby on the distance between the apparatus and the position from which the first beam is reflected from the surface. A second detector is provided for receiving second beam 
Haase et al. (US Pub. No. 2007/0211329 A1) teaches a device for optical distance measurement, a device functioning in accordance with the phase measurement principle, having at least one transmission unit equipped with at least one light source for transmitting modulated optical measurement radiation toward a target object, and having a reception unit for receiving the optical measurement radiation returning from the target object.
Callison et al. (US Patent Number 8,636,367 B1) discloses a laser projection system illuminating wherein an image on a viewing surface is controlled to desired characteristics during exhibition by monitoring the scanning beams in real time by using at least part of the horizontal blanking time during the scanning of a motion or still image to project a test pattern with one or more of the beams onto a sensor or sensors. The system and method permit real-time balancing and maintenance of the response curves and power levels of each of the beams, and of primary beams of combined beams, to desired targets to produce a display field without artifacts and at desired brightness on the viewing surface.
Monroe et al. (EP 583060 A2) shows a method of displaying images involves defining a relationship between 2 spaces. Image data for a virtual object is created by transforming it through a center of projection relative to which it subtends a field of view. The center is in the first space coincident with an eyepoint in the second space. Several images are generated from the image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
03/11/2022